Citation Nr: 0806785	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-41 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1946.  He died in February 2004.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO) that denied the claims now under appeal.


FINDINGS OF FACT

1.  Respiratory failure, as a result of bronchiolo-alveolar 
carcinoma, bilaterally, acute on chronic interstitial lung 
disease secondary to Amiodarone lung toxicity, and dilated 
congestive cardiomyopathy, the immediate and contributing 
cause of the veteran's death in February 2004, were not 
present in service or for many years after service, and were 
not related to service or any disability of service origin.  

2.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

1.  Respiratory failure, as a result of bronchiolo-alveolar 
carcinoma, bilaterally, acute on chronic interstitial lung 
disease secondary to Amiodarone lung toxicity, and dilated 
congestive cardiomyopathy, the immediate and contributing 
causes of the veteran's death, were not incurred in or 
aggravated by service, and the criteria for service 
connection for the cause of the veteran's death have not been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death as a result of VA treatment is 
not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation (DIC).  In particular, she seeks such benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment.  The issue 
of entitlement to service connection for the cause of the 
veteran's death has also been perfected for appeal, although 
the appellant has not advanced any specific arguments with 
respect to that issue.  In the interest of clarity, the Board 
will initially discuss whether the appellant's claims have 
been properly developed.  Thereafter, the Board will present 
an analysis of each of the claims.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letters dated in June 2004 and March 2005.  The 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claim.  Given that the 
foregoing notice came prior to the initial adjudication, the 
timing of the notice did comply with the requirement that the 
notice must precede the adjudication.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
was specifically advised of the foregoing criteria in the 
June 2004 notice letter.  The appellant was thereafter 
advised of the criteria to substantiate a claim for DIC under 
38 U.S.C.A. § 1151 in the March 2005 notice letter.  

Although it appears that notice in substantial compliance 
with the specificity requirements of Quartuccio has been 
provided in this case, the Board finds that to the extent 
that any notice error may be perceived in the foregoing 
documents, it is clear that it did not affect the essential 
fairness of the adjudication.  Specifically, during the 
course of this appeal, including a March 2005 statement from 
the appellant, she has demonstrated actual knowledge that 
what was necessary to substantiate her claim was a medical 
opinion for the purpose of establishing a relationship 
between the veteran's treatment by VA and his death, and in 
particular, establishing that such treatment was negligent or 
that the veteran's death was not reasonably foreseeable by 
virtue of said treatment.  See Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007),

VA has obtained service medical records, obtained private and 
VA post-service medical records, and assisted the appellant 
in obtaining evidence including a VA medical opinion 
regarding the cause of the veteran's death, and in particular 
whether the veteran's death was the result of fault on the 
part of VA on an event not reasonably foreseeable caused the 
death of the veteran.  

In summary, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claims at this time.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  The regulation further notes that, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be: 1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran was separated from active duty in October 1946.  
He died in February 2004.  His Certificate of Death lists the 
immediate cause of death as respiratory failure, with 
pulmonary fibrosis as the underlying cause, with flail mitral 
valve and prostate cancer as other significant factors 
contributing to death but not resulting in the underlying 
cause.  

An autopsy was performed in March 2004.  The final diagnoses 
of the resulting pathology report were bronchioloalveolar 
carcinoma involving both lungs; Amiodarone lung toxicity, 
acute cytotoxic superimposed on chronic process (interstitial 
mononuclear pneumonitis; interstitial pulmonary fibrosis; 
diffuse alveolar damage pattern; desquamative pneumonia 
pattern with aggregates of foamy macrophages and foamy Type 
II pneumocytes); dilated congestive cardiomyopathy with 
secondary clinical mitral regurgitation and aortic 
regurgitation; and secondary hepatomegaly and splenomegaly.  

In March 2005, the veteran's claims file was reviewed by a VA 
staff physician for the purpose of obtaining an opinion as to 
the cause of the veteran's death, and specifically whether it 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA.  
Following a review of the claims folder, the VA physician 
concluded that the likely cause of the veteran's death was 
respiratory failure as a result of bronchiolo-alveolar 
carcinoma, bilaterally, acute on chronic interstitial lung 
disease secondary to Amiodarone lung toxicity, and dilated 
congestive cardiomyopathy.  

At the time of the veteran's death, service connection was in 
effect for otitis media, rated as 10 percent disabling.  

The appellant does not contend that the veteran's fatal 
respiratory failure, bronchiolo-alveolar carcinoma, 
bilaterally, acute on chronic interstitial lung disease 
secondary to Amiodarone lung toxicity, and/or dilated 
congestive cardiomyopathy were incurred in service, nor is 
there any indication that would suggest such a conclusion.  
The appellant primary contention is that the veteran's death 
was the result of negligent medical treatment on the part of 
VA.  This issue will be specifically addressed in the 
38 U.S.C.A. § 1151 discussion below.  Although the appellant 
has not provided any specific arguments relating to a claim 
of service connection for the cause of the veteran's death, 
since that issue is before the Board on appeal it must be 
addressed.  To that end, if the appellant is to be successful 
in her claim for service connection for the cause of the 
veteran's death, essentially, the evidence before the Board 
must at least be in equipoise regarding the conclusion that 
the veteran had a disability which originated in service that 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. 
§ 3.312.  

Essentially, there is no medical opinion of record that 
relates the cause of the veteran's death to service, 
including any disability of service origin.  As noted above, 
the veteran was separated from active duty in October 1946, 
and died in February 2004.  The cause of the veteran's death 
has been shown by medical evidence to have been respiratory 
failure as a result of bronchiolo-alveolar carcinoma, 
bilaterally, acute on chronic interstitial lung disease 
secondary to Amiodarone lung toxicity, and dilated congestive 
cardiomyopathy.  As none of these disorders are shown in the 
veteran's service medical records, and as there are no 
medical opinions of record that relate the veteran's death to 
a disease or injury of service origin, there is no basis to 
conclude that the veteran's death in 2004 was related to his 
period of service 58 years prior.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




DIC under 38 U.S.C.A. § 1151

The appellant contends that treatment administered by VA 
healthcare professionals at the Martinez VA Medical Center 
contributed to the veteran's death.  Specifically, the 
appellant alleges that VA physicians prescribed Amiodarone to 
the veteran in the treatment of his cardiomyopathy, but then 
failed to properly monitor the dosage in light of the 
veteran's other medical conditions.  She argues that the 
failure to properly monitor the Amiodarone dosage led to an 
increase in its level of toxicity ultimately resulting in the 
death of the veteran.  She asserts that since the negligent 
actions of VA healthcare professionals contributed to the 
veteran's death she is entitled to DIC under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death as 
a result of VA treatment.

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

As noted above, the veteran died in February 2004.  His 
Certificate of Death lists the immediate cause of death as 
respiratory failure as an immediate cause, with pulmonary 
fibrosis as the underlying cause, with flail mitral valve and 
prostate cancer as other significant factors contributing to 
death but not resulting in the underlying cause.  An autopsy 
was performed in March 2004.  The final diagnoses of the 
resulting pathology report were bronchioloalveolar carcinoma 
involving both lungs; Amiodarone lung toxicity, acute 
cytotoxic superimposed on chronic process (interstitial 
mononuclear pneumonitis; interstitial pulmonary fibrosis; 
diffuse alveolar damage pattern; desquamative pneumonia 
pattern with aggregates of foamy macrophages and foamy Type 
II pneumocytes); dilated congestive cardiomyopathy with 
secondary clinical mitral regurgitation and aortic 
regurgitation; and secondary hepatomegaly and splenomegaly.  

The appellant and her representative contend that negligent 
actions of VA healthcare professionals contributed to the 
veteran's death.  Specifically, they have expressed the 
opinion that the VA physician's failure to properly monitor 
the medication prescribed to the veteran (Amiodarone) in the 
treatment of his cardiomyopathy increased its level of 
toxicity ultimately resulting in the death of the veteran.  
The Board has considered statements provided by the appellant 
and her representative.  However, there is no showing that 
either the appellant or her representative are qualified to 
provide an opinion concerning the cause of the veteran's 
death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Significantly, no opinion has been received from a qualified 
medical professional that advances such a theory.  

In March 2005, the veteran's claims file was reviewed by a VA 
staff physician for the purpose of obtaining a qualified 
medical opinion as to the cause of the veteran's death, and 
specifically whether it was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA, or whether it was an event 
that was not reasonably foreseeable in the treatment of the 
veteran.  In the March 2005 medical statement that was 
prepared based upon that review, the VA staff physician noted 
that the autopsy report showed substantial pathology with 
diagnoses that included bronchiolo-alveolar carcinoma 
involving both lungs, Amiodarone lung toxicity, acute 
cytotoxic superimposed on chronic process, interstitial 
mononuclear pneumonitis, interstitial pulmonary fibrosis, 
diffuse alveolar damage pattern, desquamative pneumonia, 
pattern with foamy macrophages and type 2 pneumocytes; 
dilated congestive cardiomyopathy; and secondary congestive 
hepatomegaly and splenomegaly.  

The VA physician acknowledged that Amiodarone toxicity 
probably caused the development of an interstitial lung 
process which likely contributed in some manner to the cause 
of death.  It was noted that Amiodarone had been initially 
prescribed by VA in November 2001 with a 200 milligram daily 
dose.  It was noted that the veteran had been seen in the VA 
cardiology clinic in February 2002 through his last 
cardiology evaluation in July 2003, at which time the veteran 
had been advised to follow-up with VA for review of any 
possible complications in four months time, but apparently 
failed to do so.  

Following a review of the claims folder, the VA physician 
concluded that the likely cause of the veteran's death was 
respiratory failure as a result of bronchiolo-alveolar 
carcinoma, bilaterally, acute on chronic interstitial lung 
disease secondary to Amiodarone lung toxicity, and dilated 
congestive cardiomyopathy.

In response to the question of whether the use of Amiodarone 
contributed substantially or materially to the veteran's 
death, the VA physician answered in the affirmative, 
explaining that the veteran likely had an interstitial lung 
process which was likely causally related to Amiodarone, 
which did likely contribute in some manner to his eventual 
demise by respiratory failure.  

In response to the question of whether the veteran's death 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA, the VA 
physician responded that as far as he could determine, there 
was no such negligence or similar fault on the part of VA.  
In explanation, the VA physician stated he could find no 
evidence of the veteran complaining of shortness of breath or 
other symptoms consistent with interstitial lung disease 
through July 2003, the time frame in which VA monitored the 
veteran cardiologically.  It was concluded that there did not 
seem to be any evidence of Amiodarone toxicity in July 2003, 
and that the veteran was scheduled for a recheck with VA in 4 
months (November 2003), but for some reason it never 
happened.  

The VA physician noted that the extent of bronchoalveolar 
carcinoma at the time of death was unclear, but he opined 
that the veteran's death absent the bronchoalveolar carcinoma 
was unlikely as many persons recover lung function once 
Amiodarone is stopped.  It was noted that the risk of 
Amiodarone toxicity is felt to be much lower with a 200 
milligram daily dose than higher doses, but the risk still 
seems to be increased for interstitial disease given that 
lower dose.  It did not appear to the reviewing VA physician 
that there was evidence of interstitial disease at the time 
of the last VA examination in July 2003, and it is not clear 
why the veteran did not follow up with recommended follow-up 
visits.  The reviewing physician concluded that "the 
available information from the claims file review alone does 
not indicate carelessness, negligence, lack of skill, error 
in judgment or similar fault on the part of the VA at this 
time, as far as can be determined from these records."  

The Board acknowledges that in his March 2005 opinion, the 
reviewing VA physician did not explicitly state that it was 
reasonably foreseeable that the use of Amiodarone as 
prescribed by VA would have contributed substantially or 
materially to the veteran's death.  On the other hand, the VA 
physician did not state that it was not reasonably 
foreseeable that there would be such a result.  To the 
contrary, any reasonable interpretation of the VA physician's 
lengthy opinion can only lead to the conclusion that the 
reason why the veteran needed to be monitored by VA during 
the time that Amiodarone was prescribed was to make sure that 
Amiodarone toxicity would not result.  As such, it can only 
be concluded that such toxicity and its contribution to the 
veteran's ultimate demise was reasonably foreseeable.  Thus, 
absent the recommended follow-up, the veteran's Amiodarone 
toxicity was a reasonably foreseeable event.

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's death was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, or was the result of an event that was not reasonably 
foreseeable.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


